                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



NATIONAL FIRE INSURANCE OF                   )       CASE NO.1:17CV1392
HARTFORD, ET AL.,                            )
                                             )
                      Plaintiff,             )      JUDGE CHRISTOPHER A. BOYKO
                                             )
               Vs.                           )
                                             )
CITY OF WILLOUGHBY,                          )      OPINION AND ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Defendant City of Willoughby, Ohio’s Motion for

Reconsideration or, Alternatively, to Certify Order for Interlocutory Appeal. (ECF # 29). For

the following reasons, the Court denies Defendant’s Motion.

       On June 30, 2017, Plaintiffs National Fire Insurance Company of Hartford, National

Fire Insurance Company of Hartford, Successor by Merger to Transcontinental Insurance

Company, and Valley Forge Insurance Company, filed their Complaint in this Court seeking a

declaratory judgment that Plaintiffs owed Defendant City of Willoughby (“City”) no

obligation to defend or indemnify the City in the underlying action of United States of

America, et al. v. Richard M. Osborne Sr. et al., Case No. 1:11CV1029. On August 29, 2017,
the City filed its Motion to Dismiss, arguing that the Complaint must be dismissed because

certain umbrella insurers, who were indispensable parties to the action, were not named in the

declaratory judgment action. The Court denied the Motion, finding that umbrella insurers

were not indispensable parties to a dispute between an insurer and its insured and because the

City failed to comply with its procedural obligations. The City now moves for

reconsideration of the Opinion and Order or for an order granting interlocutory appeal of the

issue.

                                       Background Facts

         National Fire issued Commercial General Liability Policy Number C1062922063 to

the City for the period of January 1, 2001, to January 1, 2003. (ECF DKT #1, at 3-4). Valley

Forge issued Commercial General Liability Policy Number C1062922063 to the City for the

period of May 1, 2004, to May 1, 2005. (ECF DKT #1, at 4). Transcontinental issued policy

number C1062922063 to the City for the period of May 1, 2004, to May 1, 2005. (ECF DKT

#1, at 4). The cause of action giving rise to this lawsuit is found in United States of America,

et al. v. Richard M. Osborne Sr. et al., Case No. 1:11CV1029 the ("Underlying Action"). In

Osborne, Plaintiffs allege that the City "discharge[d] . . . pollutants into the waters of the

United States in the [City] of Willoughby ... without authorization by the United States

Department of Army." (ECF DKT #1, at 5). Further, the suit alleges that from August 2001

to December 2004, the City "discharged dredged or fill material from point sources into

waters of the United States without a permit under the CWA [Clean Water Act]." (ECF DKT

#1, at 6). On July 8, 2011, the City sought indemnification from the Companies, but the

Companies disclaimed coverage on the grounds of the Pollution Exclusion. (ECF DKT #1, at


                                                 2
8).

        In its Motion to Dismiss, the City argued Plaintiffs had failed to join the City’s

umbrella insurers as necessary parties. According to the City, "[a]t least one of these absent

umbrella carriers is domiciled in the Commonwealth of Pennsylvania – the same state of

incorporation as plaintiff Valley Forge – thus precluding the exercise of diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a)." (ECF DKT # 10, at 2). Umbrella insurer, Philadelphia, is

domiciled in Pennsylvania, as is Plaintiff Valley Forge. (ECF DKT 10-1, at 7).

        In denying the Motion to Dismiss, the Court held “Defendant has not provided any of

the procedural requirements in any of its briefs and has not shown the absent party’s interests,

and whether the parties will be disadvantaged by having the Umbrella Insurers absent.

Therefore, Defendant has not sufficiently asserted its 12(b)(7) motion.” (ECF # 19 at pg 5).

The Court further denied the Motion on the grounds that the Umbrella Insurers were not

likely to suffer from inconsistent results because their interests in the litigation were

implicated only after a decision in the declaratory judgment and their presence was not

required in order to grant full relief in the declaratory judgment action. Any actions by the

Umbrella Insurers against the City would necessarily implicate their own contracts and not

Plaintiff’s.

        The City now seeks reconsideration or certification of the Court’s denial of the City’s

Motion to Dismiss. According to the City, it provided sufficient evidence to satisfy each

element of Rule 12(b)(7), demonstrating that Philadelphia Indemnity Insurance Co. is a

necessary and indispensable party and that its location in Pennsylvania defeats diversity

jurisdiction.


                                                 3
       Furthermore, the City argues the Court should consider its argument that the Court

should decline to exercise jurisdiction over the case or, if it rules against the City, should

certify the matter for appeal.

       Plaintiffs oppose the City’s Motion, contending that courts routinely find that

umbrella insurers are not necessary and indispensable parties to a declaratory judgment action

brought by a primary insurer against its insured. Complete relief can be afforded the parties

in this action without the Umbrella Insurers and though they may have an interest in the

proceedings they can assert them after the Court rules on the pollution exclusion issue here.

       Furthermore, Plaintiffs’ liabilities are not contingent on whether the Umbrella

Insurers’ policies contain drop down coverage. Because the Umbrella Insurers’ policies

contain their own terms and conditions, they are not indispensable to this declaratory action

between Plaintiffs and the City.

       In addition, Plaintiffs contend the Court should retain jurisdiction to issue a

declaratory judgment ruling because it meets the factors under Grand Trunk W.R.R. Co. v.

Consol. Rail Co., 746 F.2d 323 (6th Cir. 1984), as it will settle the issue between the parties

and clarify the legal relationship. There is no danger of friction between state and federal

courts because the Underlying Action is also before this Court and there is no better

alternative remedy.

       Finally, Plaintiffs contend interlocutory appeals are generally disfavored and the

Court’s denial of the City’s Motion to Dismiss presents no controlling issue of law but merely

presents a procedural issue. For these reasons, Plaintiffs ask the Court to deny the City’s

Motion.


                                                 4
Motion to Reconsider

       “District courts possess the authority and discretion to reconsider and modify

interlocutory judgments any time before final judgment.” Rodriguez v. Tenn. Laborers

Health & Welfare Fund, 89 F.App’x 949, 952 (6th Cir. 2004). See also Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 12 (1983) (“every order short of a final

decree is subject to reopening at the discretion of the district judge”). “District courts have

authority both under common law and Rule 54(b) to reconsider interlocutory orders and to

reopen any part of a case before entry of final judgment.” Rodriguez, 89 F.App’x at 959.

However, reconsideration is disfavored:

               Although motions to reconsider are not ill-founded step-children of
               the federal court’s procedural arsenal, they are extraordinary in
               nature and, because they run contrary to notions of finality and
               repose, should be discouraged. To be sure, a court can always take
               a second look at a prior decision; but it need not and should not do
               so in the vast majority of instances, especially where such motions
               merely restyle or re-hash the initial issues.

McConocha v. Blue Cross and Blue Shield Mutual of Ohio, 930 F.Supp. 1182, 1184

(N.D.Ohio 1996) (internal citations and quotations omitted).

       Motions for reconsideration “serve a limited purpose and should be granted for one of

three reasons: (1) because of an intervening change in controlling law; (2) because evidence

not previously available has become available; or (3) because it is necessary to correct a clear

error of law or preventing manifest injustice.” Boler Co. v. Watson & Chalin Mfg. Inc., 372

F.Supp.2d 1013, 1024-25 (N.D.Ohio 2004), quoting General Truck Drivers, Local No. 957 v.

Dayton Newspapers, Inc., 190 F.3d 434, 445 (6th Cir. 1999) (Clay, J. Dissenting), cert.

denied, 528 U.S. 1137 (2000).


                                                5
       Having read the Motion, Opposition and Reply, the Court denies the City’s Motion in

its entirety. First, the case law on this issue presents a nearly unanimous determination by

courts that umbrella insurers are not indispensable parties to actions between a primary

insurer and its insured. See Cont'l Cas. Co. v. Taco Bell Corp., 127 F. Supp. 2d 864, 869

(W.D. Mich. 2001) wherein the court in distinguishing the issue before it cited the following

cases: Remington Arms Co. v. Liberty Mut. Ins. Co., 748 F.Supp. 1057, 1065 (D.Del.1990)

(“additional or excess insurers are not necessary parties to a suit between an insured and its

primary or first layer excess insurer”); Continental Casualty Co. v. PPG Indus., Inc., No. 86C

6076, 1987 WL 6601, at *2 (N.D.Ill. Feb.6, 1987) (excess carrier insurer parties are not

necessary to a determination of a dispute between an insured and its primary insurance

carrier); Special Jet Servs., Inc. v. Federal Ins. Co., 83 F.R.D. 596, 599 (W.D.Pa.1979) (third

parties are generally not necessary in an action to determine rights of parties under a contract

simply because the third parties' rights may be affected by the outcome).

       Second, these cases are consistent with general breach of contract claims wherein

courts routinely hold that non-signatories to contracts are not indispensable parties. See

OneCommand, Inc. v. Beroth, No. 1:12-CV-471, 2012 WL 3755614, at *2 (S.D. Ohio Aug.

29, 2012), “[i]n general, the indispensable parties in a breach of contract actions are the

parties to the contract.” Citing Russian Collections v. Melamid, No. 2:09cv300, 2009 U.S.

Dist. LEXIS 113733, at *18, 2009 WL 4016493 (S.D.Ohio Nov. 18, 2009) (rejecting the

argument that a non-signatory to a contract was a necessary party). Although not a breach of

contract claim, this declaratory judgment action asks the Court to define the obligations of the

parties pursuant to an insurance contract. Thus, the same logic applies here.


                                                6
       Lastly, as Plaintiffs point out, the City offers no new evidence and the Court did not

apply an incorrect legal standard so as to warrant reconsideration. Because umbrella insurers

are not indispensable to an action between a primary insurer and its insured to determine the

rights and obligations under the primary insurer’s policy, the City’s Motion is denied.

       This conclusion is further supported by the fact that the Underlying Action giving rise

to the coverage issues in this case is also before the Court. Thus, there is no concern that

there will be inconsistent rulings or friction between the state and federal courts.

       Neither does the Court’s allowing another umbrella insurer to intervene in the suit

mandate a different conclusion. In allowing an umbrella insurer to intervene, the Court did

not find them to be an indispensable party but instead determined that the umbrella insurer be

permissively allowed to intervene under Fed. R. Civ. P. 24(b).

       Federal courts have “unique and substantial discretion in deciding whether to declare

the rights of the litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 286, 115 S. Ct. 2137,

2142, 132 L. Ed. 2d 214 (1995). The Sixth Circuit traditionally focuses on the five factors in

determining whether a District Court properly exercised its discretion: 1) whether the

declaratory action would settle the controversy; 2) whether the declaratory action would serve

a useful purpose in clarifying the legal relations in issue; 3) whether the declaratory remedy is

being used merely for the purpose of “procedural fencing” or “to provide an arena for res

judicata”; 4) whether the use of a declaratory action would increase friction between our

federal and state courts and improperly encroach upon state jurisdiction; and 5) whether there

is an alternative remedy which is better or more effective. Doe v. Univ. of the S., 687 F. Supp.

2d at 759-60, citing Grand Trunk W. R.R. Co. v. Consol. Rail Co., 746 F.2d 323, 326 (6th


                                                7
Cir.1984).

       The Court finds the Grand Trunk factors favor exercising jurisdiction over the dispute.

The action will resolve the dispute between the City and its primary insurers and will

determine their respective rights under Plaintiffs’ policy. Thus, the first two Grand Trunk

factors favor exercising the Court’s jurisdiction over the suit. Factors three and four favor the

Court exercising its jurisdiction over the suit because the Underlying Action is also before the

Court thus, there is little concern over state/federal friction or procedural fencing. Lastly, the

Court finds there is no more effective or alternative remedy.

       Finally, the Court declines to certify the issue for appeal as this is largely a procedural

issue that does not warrant a certification for interlocutory appeal.

       IT IS SO ORDERED.



                                       s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge
Dated: February 20, 2019




                                                8
